306 S.W.3d 194 (2010)
Raymond SANSOUCIE, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 92873.
Missouri Court of Appeals, Eastern District, Division Four.
March 16, 2010.
Meleaner Harvey, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Jamie Pamela Rasmussen, Jefferson City, MO, for respondent.
Before: KURT S. ODENWALD, P.J., GEORGE W. DRAPER III, J., and GARY M. GAERTNER, JR., J.
Prior report: 243 S.W.3d 491.

ORDER
PER CURIAM.
Raymond Sansoucie appeals from the motion court's judgment denying his Amended Motion under Rule 29.15[1] to Vacate, Set Aside or Correct Judgment and Sentence and Request for Evidentiary Hearing. We have reviewed the briefs of the parties and the record on appeal, and we conclude the motion court's denial of the post-conviction motion was not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b) (2009).
NOTES
[1]  All rule references are to Mo. R.Crim. P.2009, unless otherwise indicated.